Citation Nr: 1025947	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 2002, 
for the assignment of separate 10 percent ratings for arthritis 
and instability of the left knee.

2.  Entitlement to service connection for spinal stenosis, 
arthritis and disc herniation of the lumbar spine, including as 
secondary to the Veteran's service-connected lumbosacral strain 
and left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1984 
to December 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
assigned an effective date of May 23, 2002, to the award of 
separate 10 percent ratings for instability and arthritis of the 
left knee granted in the June 2007 Board decision.  This appeal 
is also from the May 2008 rating decision that denied service 
connection for spinal stenosis.

In March 25, 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, DC.  A transcript of this hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Turning first to the Veteran's claim for an earlier effective 
date for a 10 percent rating for the instability in his left 
knee, in May 2002, the Veteran filed for an increased rating for 
his service-connected left knee disability which was rated at 10 
percent disabling.  In June 2007, the Board granted two separate 
10 percent ratings for instability and arthritis of the left 
knee.  In July 2007, the RO assigned an effective date of May 23, 
2002, to the grant of separate ratings based on the date the 
Veteran filed his claim for increase.  The Veteran has appealed 
for an earlier effective date.  

Pertinent regulatory criteria for the effective date of an award 
for an increase in disability compensation are found in 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 
3.400(o)(2) (2009).  However, 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability rating.  
Otherwise the general rule of 38 C.F.R. § 3.400(o)(1) (2009) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2009).

In regards to the question of when an increase in disability 
occurred in this matter, the Veteran has testified at his recent 
Board hearing that there may be VA treatment records at the VA 
Medical Center in New Orleans, Louisiana that would demonstrate 
an increase in left knee disability within several years prior to 
the Veteran's claim for an increased rating filed on May 23, 
2002.  Therefore, since it is unclear from the record whether 
additional records dated prior to this date are available at this 
VA facility, VA is held to be in constructive possession of such 
records, and such records would clearly be relevant with respect 
to the Veteran's claim for an earlier effective date, the Board 
finds that remand for an effort to obtain such records is 
warranted.  

With respect to the Veteran's claim for service connection, the 
Board notes that the Veteran is currently service-connected for 
lumbosacral strain at a level of 10 percent disabling.  The 
Veteran has claimed additional pathology in his lumbar spine 
including spinal stenosis, arthritis and disc herniation.  
However, the Board is without sufficient information to determine 
whether this pathology is the progression of his in-service 
injury, secondary to his in-service injury, or a wholly distinct 
condition.

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  Therefore, this case must be referred to a VA 
examiner to have him/her review the relevant evidence and 
determine the etiology of the Veteran's spinal stenosis, 
arthritis and disc herniation.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
additional VA treatment records for the 
Veteran in the possession of the VA Medical 
Center in New Orleans, Louisiana, dated prior 
to May 21, 2002.

2.  Schedule the Veteran for a medical 
examination to determine the etiology of his 
spinal stenosis, arthritis and disc 
herniation.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran's spinal stenosis, arthritis 
and disc herniation (1) initially manifested 
during his military service from June 1984 to 
December 1985; (2) if arthritis alternatively 
manifested within the one-year presumptive 
period following service, i.e., between 
December 1985 and December 1986; (3) were 
caused or aggravated by the Veteran's 
service-connected lumbosacral strain; or (4) 
were caused or aggravated by the Veteran's 
left knee disability.  

The examiner should also specifically state 
whether any currently diagnosed spinal 
stenosis, arthritis and disc herniation are 
related to service, to include to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note the 
treatment and evaluation the Veteran received 
in service concerning his lumbosacral strain 
and left buttock strain.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Advise the Veteran that failure to report 
for his medical examination, without good 
cause, may have adverse consequences on his 
claim.

4.  Then readjudicate the claim for spinal 
stenosis, arthritis and disc herniation in 
light of the additional evidence.  If the 
claims are not granted to his satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


